Citation Nr: 0434463	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  92-53 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral pes 
planus.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
asbestos exposure.

4.  Entitlement to service connection for weak ankles.

5.  Entitlement to service connection for bilateral hip 
disorder.

6.  Entitlement to service connection for fatigue, to include 
as secondary to service-connected bilateral knee disorders.
 
7.  Entitlement to service connection for sleeping disorder, 
to include as secondary to service-connected bilateral knee 
disorders.
  
8.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
bilateral knee disorders.
 
9.  Entitlement to an increased rating for traumatic 
arthritis with limitation of motion, left knee, currently 
evaluated as 20 percent disabling.

10.  Entitlement to an increased rating for residuals, left 
knee repair, currently evaluated as 20 percent disabling.

11.  Entitlement to an increased rating for right knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

12.  The propriety of the initial 0 percent rating assigned 
for scars, left knee.

13.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1982.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO), which denied claims for 
increased ratings for the veteran's service-connected knee 
disabilities.  This case was remanded by the Board in 
September 1992 and September 1994.  

In March 1998, the Board issued a decision that assigned the 
veteran separate evaluations of 10 percent (for instability) 
and 20 percent (for arthritis/limitation of motion) for the 
components of the veteran's left knee disability and denied 
the claim for a rating in excess of 10 percent for right knee 
disability.  

The veteran appealed the Board's March 1998 decision, and in 
December 1998 the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion of the parties, and 
vacated the Board's March 1998 decision to the extent that it 
denied respective ratings in excess of the following: 20 
percent for loss of motion of the left knee, 10 percent for 
instability of the left knee, and 10 percent for right knee 
disability.

While the claims file was located at the Office of General 
Counsel, in a July 1999 rating decision, the RO granted 
service connection for traumatic arthritis with limitation of 
motion, left knee, which was assigned a 20 percent rating; 
and assigned a 10 percent rating for residuals, left knee 
repair.

Thereafter, in July 1999 the Board remanded the case to the 
RO.  While the case was in remand status, the veteran 
perfected an appeal of a May 2001 rating action, which 
determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for bilateral pes planus; and denied service connection for 
psychiatric disability.

In March 2002, the Board remanded the case for additional 
development.  Subsequently in a December 2002 decision review 
officer decision, the RO 
(1) increased the assigned rating for residuals, left knee 
repair, from 10 to 20 percent, effective January 22, 2002; 
(2) continued a 20 percent rating for traumatic arthritis 
with limitation of motion, left knee; and (3) continued a 10 
percent rating for chondromalacia patella, right knee, and 
assigned that disability a temporary 100 percent rating 
(38 C.F.R. § 4.30) from October 20, 1999 to December 31, 
1999.

In a December 2002 rating decision, the RO granted service 
connection for scars, left knee, which was assigned a 0 
percent rating.  Also, the RO denied service connection for 
the following: a back disorder; degenerative joint disease, 
left knee; arthritis of the right knee; weak ankles including 
as secondary to service-connected bilateral knee disorders; 
bilateral hip disabilities including as secondary to service-
connected bilateral knee disorders; anterior cruciate 
ligament (ACL) deficiency, left knee; a sleeping disorder 
including as secondary to service-connected bilateral knee 
disorders; fatigue including as secondary to service-
connected bilateral knee disorders; a dysthymic disorder 
including as secondary to service-connected bilateral knee 
disorders; and a disability due to asbestos exposure.  The RO 
also denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran filed a notice of 
disagreement in December 2002 as to each determination, and 
subsequently perfected his appeal by submitting a substantive 
appeal in March 2004 after the March 2004 Statement of the 
Case.

The RO denied service connection for (1) degenerative joint 
disease, left knee, and (2) anterior cruciate ligament (ACL) 
deficiency, left knee, in the December 2002 rating decision 
and subsequent Statement of the Case, on the basis that 
service connection had, in effect, already been granted for 
these disorders.  The issues properly before the Board on 
appeal with respect to these disorders relate to entitlement 
to increased ratings as indicated in the list of issues on 
page two.  A similar question as to arthritis of the right 
knee is a rating matter, addressed in the REMAND below.

The "new and material" claims regarding claimed bilateral 
pes planus, a back disorder, and residuals of asbestos 
exposure, and service connection claims regarding the claimed 
weak ankles, bilateral hip disorder, fatigue, and sleeping 
disorder, are all addressed in the decision below.  

In the REMAND portion of the decision below the Board 
addresses: the reopened claims for service connection for 
bilateral pes planus and for a back disorder; the claim for 
service connection for a psychiatric disorder; the claims for 
increased ratings for the service-connected knee 
disabilities; the issue of the propriety of the initial 0 
percent rating assigned for scars, left knee; and the TDIU 
claim.  These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1982 decision, the RO denied the 
appellant's claim of entitlement to service connection for 
residuals of asbestos exposure; the appellant was provided 
notice of the decision and of his appellate rights, but he 
did appeal.

2.  The evidence received since the RO's December 1982 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

3.  In a April 1996 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
flatfeet; the appellant was provided notice of the decision 
and of his appellate rights; and he filed a notice of 
disagreement but he did perfect his appeal.
 
4.  Evidence added to the record since the April 1996 rating 
decision that denied the appellant's claim of service 
connection for flatfeet, was not previously submitted to VA 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the case 
with respect to that claim.

5.  In a April 1996 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
back disorder; the appellant was provided notice of the 
decision and of his appellate rights, but he did not file a 
notice of disagreement.
 
6.  Evidence added to the record since the April 1996 rating 
decision that denied the appellant's claim of service 
connection for a back disorder, was not previously submitted 
to VA decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the case 
with respect to that claim.

7.  A weak ankles disorder is not currently shown.

8.  A bilateral hip disorder is not currently shown.

9.  A fatigue disorder is not currently shown.

10.  A sleep disorder is not currently shown.


CONCLUSIONS OF LAW

1.  The December 1982 rating decision denying service 
connection for residuals of asbestos exposure, is final.  38 
U.S.C. § 4005; 38 C.F.R. §§ 19.118, 19.153 (1982).

2.  Evidence received since the RO's December 1982 decision 
is not new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure, have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The RO's unappealed April 1996 decision, which denied the 
veteran's claim of service connection for flatfeet, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995).

4.  Evidence received since the May 1996 rating decision is 
new and material; the claim of entitlement to service 
connection for bilateral pes planus, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

5.  The RO's unappealed April 1996 decision, which denied the 
veteran's claim of service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1992).

6.  Evidence received since the May 1996 rating decision is 
new and material; the claim of entitlement to service 
connection for a back disorder, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

7.  Claimed ankle weakness was not incurred in or aggravated 
by service. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

8.  Claimed bilateral hip disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

9.  Claimed fatigue was not incurred in or aggravated by 
service. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).

10.  Claimed sleeping disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to the "new and material" issue, the Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material evidence were amended effective August 29, 2001.  
These amendments are effective only as to claims received on 
or after August 29, 2001, and are, thus, not applicable to 
the instant case regarding the issue of whether new and 
material evidence has been submitted regarding the claimed 
bilateral pes planus and back disorder.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Also, because this decision 
effects a grant-reopening of those claims-of the benefit 
sought on appeal, appellate review may be conducted without 
prejudice to the veteran, Bernard v. Brown, 4 Vet. App. 384 
(1993), and it is unnecessary to further analyze the impact 
of recent changes to the regulations defining VA's duty to 
assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

With respect to the remainder of the claims adjudicated 
herein, the RO notified the veteran consistent with 
requirements under the VCAA in a letter dated in September 
2002, and in the Statement of the Case and Supplemental 
Statements of the Case.  He was informed of the information 
and evidence necessary to substantiate the claim, which 
evidence he was expected to submit, and which evidence VA 
would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  He has also been informed of what 
evidence was needed to substantiate that claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claim.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.  The 
timing of the notice, after the adjudication appealed, did 
not prejudice the claim in any way because it was re-
adjudicated subsequently by the RO on the merits of the claim 
alone without regard to finality of prior decisions.

II.  Application to Reopen Claim Based on New and Material 
Evidence

In an August 1982 application for benefits, the veteran 
submitted a claim for service connection for "possible 
asbestos exposure."  In a December 1982 rating decision, the 
RO denied the veteran's claim for service connection, on the 
basis that both the service medical records and report of VA 
examination were negative regarding disabilities attributable 
to asbestos.  The veteran was notified of that decision and 
of his appellate rights.  The veteran did not perfect an 
appeal with respect to that rating decision, which therefore 
became final.  38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 19.153 
(1965).

In a April 1996 rating decision, the RO denied service 
connection for flat feet and for a back disorder, on the 
basis that these claims were not well grounded.  The veteran 
was notified of that decision and of his appellate rights.  
The veteran did not perfect an appeal with respect to that 
rating decision, which therefore became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
The veteran filed his informal applications to reopen claims 
for service connection for flatfeet in December 1999, and for 
a back disorder in March 2001.  He filed his informal 
application to reopen a claim for service connection for 
residuals of asbestos exposure in April 2002.

For applications to reopen filed before August 29, 2001, the 
definition of new and material evidence is as follows:

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For applications to reopen filed after August 29, 2001, the 
definition of new and material evidence is as follows:

new evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2004).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the asbestos claim in the 
August 1982 rating decision, and regarding the pes planus and 
back claims in the April 1996 rating decision.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may only be granted if there currently is 
a disability from a disease or injury in service.  Degmetich 
v. Brown, 104 F.3d 1328 (1997)

Evidence submitted subsequent to the August 1982 rating 
decision includes VA and private medical records dated from 
1982 to 1989, including reports of VA examinations, the 
transcript of a May 1988 hearing at the RO, and the evidence 
listed in the paragraph immediately below.

Evidence submitted subsequent to the April 1996 rating 
decision includes service medical records; statements from 
the veteran and a lay statement from his mother; VA and 
private medial records dated from 1995 to 2003, transcripts 
of an RO hearing in January 1997 and a May 2004 Video-
Conference hearing before the undersigned, documents relating 
to the veteran's employment, and a March 2004 decision of the 
U.S. Merit Systems Protection Board.

A.  Residuals of Asbestos Exposure

As noted above, the veteran's claim for service connection 
for residuals of asbestos exposure was previously denied in 
December 1982 on the basis that both the service medical 
records and report of VA examination were negative regarding 
disabilities attributable to asbestos.  

The additional records and documents submitted subsequent to 
the December 1982 rating decision are for the most part new 
since, with a few exceptions, they were not previously 
submitted.  Further, with the exception of the lay 
statements, the newly submitted records are not cumulative of 
evidence available prior to the April 1996 rating decision.  
These records and documents, however, do not contain evidence 
material to the veteran's claim.  This is because none of the 
evidence submitted since December 1982 relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, none of the evidence received is material to 
the question of whether the veteran has a current disorder 
which is a residual of exposure to asbestos during service.  

By letter dated in September 2002, the RO provided notice of 
the VCAA.  That letter also notified the veteran of the 
necessity of identifying any current disabilities that began 
during service or were due to an inservice disease or injury, 
in this case exposure to asbestos.  Exposure to asbestos, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999). In the absence of 
proof of present disability there can be no valid claim. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes).

What is and was previously missing is evidence of a current 
disability linked to the claimed exposure to asbestos in 
service.  None of the additional medical records contains an 
opinion or otherwise associates any current disorder to the 
claimed exposure in service.  Furthermore, the veteran has 
not identified any such claimed disorder.  Thus, the evidence 
received since the RO's December 1982 decision does not 
include evidence which relates to an unestablished fact 
necessary to substantiate the claim, nor raises a reasonable 
possibility of substantiating the claim, and is therefore not 
new and material.  38 C.F.R. § 3.156.

B.  Bilateral Pes Planus and Back Disorder

As previously indicated, the veteran's claims for service 
connection for bilateral pes planus and for a back disorder, 
were previously considered and denied by the RO in a April 
1996 decision.  This denial was premised on the lack of any 
clinical evidence showing that the veteran was treated in 
service for either claimed disorder, and the lack of clinical 
evidence of a present disorder. 

The additional records and documents submitted subsequent to 
the April 1996 rating decision are for the most part new 
since, with a few exceptions, they were not previously 
submitted.  Further, with the exception of the lay 
statements, the newly submitted records are not cumulative of 
evidence available prior to the April 1996 rating decision.  

The new evidence, moreover, is material as it bears directly 
and substantially upon the specific matters under 
consideration, specifically as to whether the veteran has a 
foot disorder of flatfoot resulting from disease or injury 
incurred in or aggravated by service; and whether the veteran 
has a back disorder resulting from disease or injury incurred 
in or aggravated by service.  

At the time of the April 1996 rating decision, the RO denied 
service connection for the claimed flatfoot disorder in part 
on the basis that VA examination indicated the feet appeared 
normal and X-ray examination demonstrated no abnormality.  In 
that decision, the RO also denied the back disorder claim on 
the basis that recent VA examination was entirely within 
normal limits.

The records received since the April 1996 rating decision 
include clinical evidence not previously submitted, showing 
current diagnoses of both bilateral flatfoot, or pes planus, 
and of a back disorder.  The VA treatment records include a 
medical certificate dated in June 1996 shows that the veteran 
had complaints of low back pain.  That certificate records 
findings from a later examination including X-ray examination 
in November 1996, and contains diagnostic impressions of 
degenerative joint disease of the lumbar spine, and muscle 
spasm. 

VA and private treatment records include objective findings 
of low arches, mild lumbar spasm, MRI findings of 
degenerative disc disease at L4-L5 and L5-S1, and bilateral 
facet osteoarthritis according to radiologist's report.  
These records contain assessments, impressions, or diagnoses 
including bilateral flat feet, lumbar strain, low back 
strain, chronic low back pain - left sciatica; and chronic 
low back pain, MRI shows degenerative disease.

The veteran's mother submitted a lay statement in June 2001 
attesting that the veteran has had flat feet all of his life.

In an August 2003 statement, a VA staff physician noted that 
that doctor had treated the veteran and followed the veteran 
at the VA clinic.  That doctor stated the following: that the 
veteran had been treated for bilateral knee pain status post 
multiple surgeries for ACL tears; that the veteran 
subsequently developed bilateral foot pain for which he had 
seen a podiatrist; that the podiatrist had diagnosed plantar 
fasciitis/ankle arthralgia; and that the veteran had chronic 
low back pain with intermittent aggravations, and had been 
diagnosed with degenerative disk disease with facet osteo 
arthritis.  The doctor also opined that it was well known 
that problems in any one joint in the lower extremity can 
cause accelerated degenerative changes in the other joints.

The evidence discussed above which was submitted after the 
April 1996 rating decision, is so significant with respect to 
the claims for service connection for bilateral pes planus, 
and for a back disorder, that it must be considered in order 
to fairly decide the merits of these two claims.  That 
evidence is therefore new and material as to the issues of 
entitlement to service connection for bilateral pes planus, 
and for a back disorder. 

Having determined that new and material evidence has been 
added to the record, the veteran's claims of entitlement to 
service connection for bilateral pes planus, and for a back 
disorder, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

III.  Service Connection-Weak Ankles, Bilateral Hip Disorder, 
Sleep Disorder, and Fatigue

The veteran claims entitlement to service connection for weak 
ankles, for a bilateral hip disorder, for sleep disorder, and 
for fatigue, all to include as secondary to his service-
connected bilateral knee disabilities.

A.  Factual Background

The veteran's service medical records are negative during 
service for any complaints, symptoms, diagnosis or treatment 
of any weak ankles, or bilateral hip disorder.  The May 1982 
discharge examination showed no pertinent abnormality with 
respect to weak ankles or a bilateral hip disorder.

The claims file contains various private and VA medical 
records reflecting treatment from 1982 through December 2003 
for different medical conditions and disorders.  These 
include records of treatment for significant psychiatric and 
bilateral knee symptoms.  VA medical records in October 2000, 
associated with psychiatric treatment, record a review of 
symptoms including, with respect to sleep, complaints of 
waking in the middle of the night because of knee pain; and 
with respect to energy, the veteran stated that his energy 
level "comes and goes."

The report of a January 2002 VA joints examination shows 
complaints, findings, and impression pertaining to the 
veteran's bilateral knee disabilities.  None of these 
complaints or findings refer to conditions of the ankles or 
hips.

A VA treatment note in August 2003 indicated that the veteran 
had developed bilateral foot pain, for which he had seen a 
podiatrist who had diagnosed plantar fasciitis/ankle 
arthralgia.  The note indicated that the veteran was being 
treated for that.

B.  Analysis

As discussed above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995). A determination as to whether these requirements are 
met is based on an analysis of all of the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

In this case, the preponderance of the evidence is against 
the claims for service connection for weak ankles, for a 
bilateral hip disorder, for fatigue, or for a sleep disorder.  
Service medical records are devoid of evidence referable to 
weak ankles, bilateral hip disorder, fatigue, or a sleep 
disorder and the May 1982 discharge examination showed no 
pertinent abnormality.  Moreover, none of the medical records 
since service contain a diagnosis of a chronic disorder of 
weak ankles, a bilateral hip disorder, fatigue, or a sleep 
disorder.
 
Although an August 2003 VA medical record noted that the 
veteran had ankle arthralgia, the U.S. Court of Appeals for 
Veterans Claims (Court) has recognized that arthralgia is 
merely joint pain.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1985)).  The Court has also held 
that service connection is not warranted for complaints of 
joint pain in the absence of underlying objective pathology 
or other evidence supporting subjective complaints of joint 
pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In the present case, the veteran has not presented medical 
evidence of any current diagnosis, other than arthralgia, of 
the ankle.  In the August 2003 record which indicated a 
diagnosis of ankle arthralgia, no other underlying pathology 
of the ankles was noted.  

Because a current diagnosis of a disability for which service 
connection may be awarded has not been presented, service 
connection for weak ankles, for a bilateral hip disorder, for 
fatigue, and for a sleep disorder, must be denied.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that 
under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).  In 
addition, there is no competent evidence linking either a 
weak ankles condition, bilateral hip disorder, fatigue, or a 
sleep disorder to service or service-connected disability.  
See 38 C.F.R. § 3.303, 3.310.

The veteran has suggested he has a current weak ankles 
disability, bilateral hip disability, fatigue, and a sleep 
disorder as a result of his service-connected bilateral knee 
disabilities; however, as a layperson, his statements 
regarding medical diagnosis, causation, and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the preponderance of the evidence is against the 
claims for service connection for (1) weak ankles, (2) a 
bilateral hip disability, (3) fatigue, and 
(4) a sleep disorder, and the claims are denied.  In reaching 
this decision, the Board considered the "benefit of the 
doubt" doctrine.  However, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2004).


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for bilateral pes 
planus; the appeal is granted to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a back 
disorder; the appeal is granted to that extent.

Entitlement to service connection for weak ankles is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for a sleep disorder is 
denied.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claims for service 
connection for bilateral pes planus and for a back disorder, 
a remand of the underlying service connection claims is 
necessary to accord the RO an opportunity to adjudicate these 
issues on a de novo basis.  
Moreover, the Board has reviewed the claims file, and 
determined that prior to its adjudication of these claims on 
the merits, additional development is necessary.  The Board 
has also determined that additional development is also 
necessary with respect to the claim for service connection 
for a psychiatric disorder, and the claims for increased 
ratings for the bilateral knee disabilities on appeal.  

Regarding the service connection claims, the record contains 
evidence of current disabilities and an indication that these 
may be related to service or the service-connected bilateral 
knee disabilities. 

First, regarding the claims for service connection for 
bilateral flat foot and for a back disorder, the record 
contains medical evidence of current disabilities diagnosed 
respectively as bilateral flat feet; and as lumbar strain, 
low back strain, chronic low back pain - left sciatica, and 
chronic low back pain, MRI shows degenerative disease.  In an 
August 2003 statement, a VA staff physician suggested that 
the bilateral flat foot and back disorder may be related to 
the veteran's bilateral knee disabilities.  In that 
statement, the physician indicated that subsequent to the 
development of the veteran's knee disabilities, he developed 
bilateral foot pain.  The physician also noted that the 
veteran had chronic low back pain with intermittent 
aggravations and had been diagnosed with degenerative disk 
disease with facet osteo arthritis.  The physician stated 
that it was well known that problems in any one joint in the 
lower extremity can cause accelerated degenerative changes in 
other joints.

Second, the veteran is claiming entitlement to service 
connection for a psychiatric disorder, to include as 
secondary to service-connected bilateral knee disorders.  
Service medical records do show that the veteran was seen in 
June 1979 for complaints of feeling jittery off and on for 
the past several months.  The assessment at that time was 
transient situational stress.  The record contains competent 
medical evidence showing a current psychiatric disorder, 
variously diagnosed to include depressive disorder, major 
depressive disorder, and adjustment disorder with mixed 
emotional features.  

In a December 2003 letter from a VA staff clinical 
psychiatrist and staff clinical psychologist, they stated 
that the veteran suffered from symptoms of stress, anxiety, 
and depression.  They indicated that these symptoms were 
related to his being put "off the clock" due to his left 
knee condition.  They also stated in part that the veteran 
had long term chronic pain problems which were only partially 
relieved by pain medications and contribute to stress, 
malaise and depression.  The statement contains diagnoses of 
major depression, recurrent episodes, moderate degree and 
adjustment disorder with mixed emotional features (including 
anxiety, stress and irritability).

The veteran is claiming entitlement to increased ratings for 
(1) traumatic arthritis with limitation of motion, left knee, 
which is currently evaluated as 20 percent disabling; (2) 
residuals, left knee repair, which is currently evaluated as 
20 percent disabling; and (3) right knee chondromalacia 
patella, which is currently evaluated as 10 percent 
disabling.   The most recent VA examination was conducted in 
January 2002.  Since then, a number of private and VA 
clinical records have been submitted including the operative 
report of left knee surgery in November 2002.  Furthermore, a 
March 2003 U.S. Merit Systems Protection Board Initial 
Decision noted pertinent letters of June and August 2003 from 
a private physician.  Review of the claims file does not show 
that these records are contained therein.  There may also be 
other medical records available which should be obtained 
prior to adjudication of this claim.  These records should be 
obtained and associated with the claims file.

After obtaining any relevant medical records which are not of 
record, a contemporaneous and thorough VA examination and 
medical opinion would assist in clarifying the nature and 
etiology of the appellant's claimed (1) bilateral pes planus, 
(2) back disorder, and (3) psychiatric disorder; and in 
clarifying the nature and severity of the veteran's service-
connected (1) traumatic arthritis with limitation of motion, 
left knee; (2) residuals, left knee repair; and (3) right 
knee chondromalacia patella.  Such examinations and opinions 
would be instructive with regard to the appropriate 
disposition of the claims under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The Board notes that the determination of the bilateral knee 
disabilities claims has a potential impact on the Board's 
decision with respect to the TDIU issue. As such, the Board 
finds that these increased rating claims are inextricably 
intertwined with the TDIU issue.  Therefore a decision by the 
Board on the veteran's total rating claim would at this point 
be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 
(1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Hence, the Board's resolution of 
the TDIU claim at the present time would be premature.

In re-adjudicating the veteran's entitlement to a TDIU, the 
RO must give meaningful consideration to the provisions of 38 
C.F.R. § 4.16(b) (2004), which sets forth the procedures for 
assignment of a TDIU on an extra-schedular basis. Thus, if 
after adjudicating the bilateral knee disabilities increased 
rating claims, the RO determines that the percentage 
requirements of 38 C.F.R. § 4.16(a) are not met, the RO must 
fully and clearly set forth a discussion of 38 C.F.R. § 
4.16(b).

The December 2002 rating decision addressed a number of 
issues, including entitlement to service connection for 
scars, left knee.  The RO granted service connection for 
scars, left knee, for which the RO assigned a 0 percent 
disability rating.  Subsequently in the veteran's December 
2002 notice of disagreement, he stated that he disagreed with 
each decision denied.  However, the RO did not include this 
issue in either the February 2003 Supplemental Statement of 
the Case or the March 2004 Statement of the Case.  The claim 
must be remanded to allow the RO to provide the veteran with 
a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should ask the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  

2.  The RO should ask the veteran to 
identify or submit any additional 
pertinent medical evidence in support of 
his claim regarding his claimed bilateral 
pes planus; back disorder; psychiatric 
disorder; traumatic arthritis with 
limitation of motion, left knee; 
residuals, left knee repair; and right 
knee chondromalacia patella.  Based on 
his response, the RO should attempt to 
procure copies of all relevant medical 
records which have not previously been 
obtained from any identified treatment 
sources.  This should include, but not be 
limited to, any private medical records 
from W. Scot Bowen, MD, including 
statements dated in 2003, which addressed 
the veteran's bilateral knee 
disabilities.

3.  The RO should obtain all VA medical 
records which have not been previously 
submitted.   

4.  The veteran should be afforded VA 
examinations as indicated below.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed, including X-ray examination 
for the orthopedic disorder claims; and, 
all findings should be set forth in 
detail.  The claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact 
should be so indicated in the examination 
reports.  The rationale for any opinion 
expressed should be included in the 
respective examination reports.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

(A)  The veteran should be afforded VA 
examination  by a psychiatrist in order 
to determine the nature and etiology of 
any psychiatric illness.  

If a psychiatric disorder is diagnosed, 
then based upon an assessment of the 
entire record, the examiner should 
provide an opinion as to whether it is as 
likely as not (probability of 50 percent 
or better): that such disorder is the 
result of disease or injury in service; 
or that such disorder is the result of 
(caused or increased by) any service-
connected disability or treatment for 
that service-connected disability?  

(B)  The veteran should be afforded VA 
examination of the feet and spine to 
determine the nature and etiology of any 
claimed pes planus or back disability; 
and examination of the knees to determine 
the nature and severity of his service-
connected (1) traumatic arthritis with 
limitation of motion, left knee; (2) 
residuals, left knee repair; and (3) 
right knee chondromalacia patella.  

i.  If a bilateral pes planus disorder is 
diagnosed, then based upon an assessment 
of the entire record, the examiner should 
provide an opinion as to whether it is as 
likely as not (probability of 50 percent 
or better): that such disorder is the 
result of disease or injury in service; 
or that such disorder is the result of 
(caused or increased by) any service-
connected disability or treatment for 
that service-connected disability?  

ii.  If a back disorder is diagnosed, 
then based upon an assessment of the 
entire record, the examiner should 
provide an opinion as to whether it is as 
likely as not (probability of 50 percent 
or better): that such disorder is the 
result of disease or injury in service; 
or that such disorder is the result of 
(caused or increased by) any service-
connected disability or treatment for 
that service-connected disability?  

iii.  On bilateral knee examination, the 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  Regarding 
each knee, symptoms such as pain, 
stiffness, or aching in the area of the 
knee and leg affected should be noted, as 
well as other pertinent findings.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.  Regarding the right knee, the 
examiner should state whether there are 
arthritic changes.

Regarding each knee, the examiner is 
asked to render opinions as to (a) 
whether the veteran has ankylosis of the 
knee, and, if so, whether such ankylosis 
is favorable or unfavorable and in which 
position the knee is ankylosed, stated in 
degrees; (b) whether the veteran has any 
laxity, subluxation, or instability of 
the knee, and, if so, the severity of 
such findings; (c) whether there is any 
objective evidence of pain referable to 
the knee, and (d) whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over time. This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that, considering 
only those conditions related to the 
service-connected bilateral knee 
disabilities, the veteran is so disabled 
as to preclude obtaining or retaining a 
substantially gainful occupation.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and adjudicate the claims on 
appeal regarding the claimed pes planus 
and back disability; and readjudicate the 
claims on appeal regarding the 
psychiatric disorder and the increased 
rating claims pertaining to the three 
service-connected bilateral knee 
disabilities, and entitlement to a TDIU 
rating.  

The readjudication of the claim for a 
TDIU should include consideration on an 
extra-schedular basis under the 
provisions of 38 C.F.R. § 4.16(b).  The 
RO should consider the claim in light of 
all pertinent evidence and legal 
authority, to include the concept of 
"marginal employment," pursuant to 38 
C.F.R. § 4.16(a).  The RO must provide 
full reasons and bases for its 
determinations.

If a benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits since the 
March 2004 Statement of the Case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

6.  The RO should provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
initial rating in excess of 0 percent for 
scars, left knee.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so filed, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

7.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



